Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 21 August 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur.
                            a nieuport le 21 aout 1781
                        
                        jay receu la lettre que votre excellence ma fait lhonneur de mecrire par laquelle vous me demandés de prendre
                            sous mon hovre les battimens americains qui se joindront a moy, cest avec bien du plaisir que je les
                                proteray. le gouverneur de la providence est venu hier me communiquer la lettre que votre
                            excellence luy a ecrit a ce sujét, il netoit pas necessaire de cette precaution pour que je me conformois a vos desirs. 
                        je méts sous votre ply une depeche pour Mr le chevalier de la luzerne que je vous prie de luy faire passèr
                            avec la plus grande diligence, il est de la plus grande importance quelle luy parvienne au plutost. 
                        je pars demain. 
                        je suis Monsieur avec respect de votre excellence le tres humble et tres obeissant serviteur 
                        
                            barras
                        
                    